DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection of the claims, Applicant argues that the rejection of the claims is moot in light of the limitations recited by the amendments to the claims (Amendment, pg. 10, third para.). Examiner respectfully disagrees because the amendments including language “assigning a respective part of speech to the token, grouping unique pairs of consecutive tokens included in the plurality of tokens into respective speech pairings, wherein each respective speech pairing includes: at least one token of a prior speech pairing relative to the respective speech pairing, when present, and at least one token of a subsequent speech pairing relative to the respective speech pairing, when present” corresponds to mental processes of observing and making analysis/judgements based on received text and are achievable by a human utilizing a pen and paper in analyzing the received text, and as such, Examiner maintains the claims are still directed to non-statutory subject matter as presented in the rejection below. 
claims 1, 21 and 28 (Amendment, pg. 10-11) have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of textual analysis without significantly more. The claims 1, 21 and 28 recite steps of parsing/segmenting received text, assigning parts of speech labels to the text, pairing the texts, calculating scores for the pairings and tagging the text as ingenuine based on the scores, and correspond to mental processes of observing and making judgement based on the received text and are  achievable by a human utilizing a pen and paper to review the text to divide the text into words/tokens, assign parts of speech to the words, mark speech pairings of consecutive words, calculate numerical values of the pairing, sum the values and decide to label the text as ingenuine to prevent publication determine ingenuine texts. The steps further correspond to performing mathematical steps where the received test is classified as ingenuine based on the mathematically computed probability values and a summing/aggregation of the computed values, also achievable manually. This judicial exception is not integrated into a practical application because the generally recited computer elements (client/server devices, medium) do not add a meaningful limitation to 
The dependent claims 2-7, 22-27 and 29-33 do not add significantly more that the abstract idea as they also recite mental processes and mathematical steps and are as such similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited in PTO 892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.